Campbell, J.,
delivered the opinion of the court.
Although there are not formal pleadings in the justices’ courts, the defendant, in a suit on a written instrument in a justice’s court, desiring to deny its execution and put the plaintiff to the proof of it, should file an affidavit or statement, under oath, denying such execution. Section 683 of the Code applies as well to suits before justices of the peace as to those in Circuit Courts. Code, sec. 630.
Judgment reversed and cause remanded for a new trial.